


Exhibit 10.4

 

GRAPHIC [g93403kqi001.jpg]

 

POWER-ONE, INC.

AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

 

EMPLOYEE STOCK APPRECIATION RIGHT AGREEMENT

 

THIS AGREEMENT, dated as of [·], 2011 (the “Agreement”), between Power
One, Inc., a Delaware corporation (the “Company”), and                   
(“Employee”).

 

R E C I T A L

 

WHEREAS, pursuant to the Power-One Inc., Amended and Restated 2004 Stock
Incentive Plan (the “Plan”), the Company has granted to Employee effective as of
[·], 2011 (the “Award Date), an award of stock appreciation rights (“SARs”) with
respect to [·] Shares upon the terms and conditions set forth herein and in the
Plan.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom, the parties agree as
follows:

 

1.                                       Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
terms in the Plan.

 

2.                                       Grant of SARs.  This Agreement
evidences the Company’s grant to Employee of SARs, on the terms and conditions
set forth herein and in the Plan, with respect to [·] Shares with a base price
(the “Base Price”) of $[·] per share.  The SARs will expire on the tenth
anniversary of the date of this Agreement (the “Expiration Date”).

 

3.                                       Consideration to the Company.  In
consideration of the granting of the SARs by the Company, Employee agrees to
render faithful and efficient services to the Company, with such duties and
responsibilities as the Company shall from time to time prescribe.  Nothing
contained in this Agreement or in any other documents related to the Plan shall
confer upon Employee any right to continue in the employ of the Company or
constitute any contract of employment, or interfere in any way with the right of
the Company to reduce such person’s compensation or other benefits or to
terminate the employment of Employee, with or without Cause.

 

4.                                       Exercisability of SARs.  Except as
earlier permitted by or pursuant to Section 7 of the Plan or by resolution of
the Committee adopted after the date hereof, the SARs shall become exercisable
in installments as to one-third (33.33%) of the total number of Shares set forth
in paragraph 2 hereof (subject to adjustment) on each of the first, second, and
third anniversaries of the Award Date.

 

5.                                       Continuing Right to Purchase
Cumulatively.  If Employee does not exercise all or any part of the SARs to
which Employee is entitled on the vesting date, Employee has the right
cumulatively thereafter to exercise the SARs not so exercised and such right
shall continue until the SARs terminate or expire.  The SARs shall only be
exercisable in respect of whole Shares, and fractional Share interests shall be
disregarded.  At least 100 SARs must be exercised at one time unless the number
exercised is the total number at the time exercise.

 

6.                                       Method of Exercise of SARs and
Settlement of SARs.

 

(a)  The SARs shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:  (i) a written notice stating the number of SARs to be
exercised or by the completion of such other administrative exercise procedures
as

 

--------------------------------------------------------------------------------


 

the Administrator may require from time to time; (ii) any written statements or
agreements required pursuant to Section 8.1 of the Plan; and (iii) satisfaction
of the tax withholding provisions of Section 8.5 of the Plan.

 

(b)  Upon the exercise of the SARs and the attendant surrender of an exercisable
portion of the SARs, Employee will be entitled to receive payment in cash of an
amount (subject to the tax withholding provisions of Section 6(a), above)
determined by multiplying: (i) the difference (but not less than zero) obtained
by subtracting the Base Price of the SARs being exercised from the per-share
Fair Market Value of the Common Stock as of the date of exercise, by the number
of SARs being exercised.  The Employee shall have no further rights with respect
to any SARs that are paid or that terminate pursuant to the terms of this
Agreement.

 

7.                                       Termination of Employment.  The SARs
and all other rights hereunder, to the extent not exercised, will terminate and
become null and void upon Employee’s termination of employment, except that:

 

(a)  if Employee terminates for any reason other than death, Disability or for
Cause, Employee has 90 days after the date of termination to exercise the SARs
to the extent the SARs were exercisable on the date of termination;

 

(b)  if Employee is terminated for Cause, the SARs shall lapse immediately upon
Employee’s termination of employment;

 

(c)  if Employee terminates as a result of a Disability, or if Employee suffers
a Disability within 90 days of a termination of employment under subsection
(a) above, Employee or Employee’s personal representative may exercise the SARs,
to the extent the SARs were exercisable on the date of Employee’s termination of
employment, within a period of 180 days from the date of Disability (or, if
earlier, termination of employment);

 

(d)  if Employee dies while in the employ of the Company, or within 90 days
after a termination described in subsection (a) or (c) of this Section 7, then
Employee’s beneficiary may exercise the SARs, to the extent the SARs were
exercisable on the date of Employee’s termination of employment, within a period
of 180 days after the date of Employee’s death (or, if earlier, Employee’s
termination of employment);

 

provided, however, that in no event may the SARs be exercised by anyone under
this Section 7 or otherwise after the Expiration Date.  In other words, in no
event may the SARs be exercised by anyone under this Section 7 or otherwise
after the Expiration Date.

 

8.                                       Termination of SARs Under Certain
Events.  As permitted by Section 7.2 of the Plan, the Administrator retains the
right to terminate the SARs to the extent not previously exercised upon an event
or transaction in which the Company does not survive.

 

9.                                       Non-Transferability of SARs.  The SARs
and any other rights of Employee under this Agreement or the Plan are
nontransferable.

 

10.                                 Assignments.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assignees.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by either party without the prior written consent of the other.

 

11.                                 Notices.  Any notice to be given under the
terms of this Agreement shall be in writing and addressed to the Company at its
principal office to the attention of the Secretary, and to Employee at the
address given beneath Employee’s signature hereto, or at such other address as
either party may hereafter designate in writing to the other.  Any such notice
shall be deemed to have been duly given when enclosed in a properly sealed

 

2

--------------------------------------------------------------------------------


 

envelope addressed as aforesaid, registered or certified, and deposited (postage
and registry or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States Government.

 

12.                                 Plan.  The SARs and all rights of Employee
under this Agreement are subject to, and Employee agrees to be bound by, all of
the terms and conditions of the provisions of the Plan, incorporated herein by
this reference, to the extent such provisions are applicable to stock
appreciation rights.  In the event of a conflict or inconsistency between the
terms and conditions of this Agreement and of the Plan, the terms and conditions
of the Plan shall govern.  Employee acknowledges receipt of a copy of the Plan
and agrees to be bound by the terms thereof.  Unless otherwise expressly
provided in other paragraphs of this Agreement, provisions of the Plan that
confer discretionary authority on the Administrator do not (and shall not be
deemed to) create any rights in Employee unless such rights are expressly set
forth herein or are otherwise in the sole discretion of the Administrator so
conferred by appropriate action of the Administrator under the Plan after the
date hereof.

 

13.                                 Definitions

 

(a)  “Cause” means a determination by the Committee that the Participant:
(a) has committed a material breach of the Participant’s duties and
responsibilities (other than as a result of incapacity due to a total
disability); or (b) has been convicted of a felony, or entered a plea of guilty
or nolo contendere with respect to such a crime; or (c) has violated any
fiduciary duty or duty of loyalty owed to the Company; or (d) has been generally
incompetent or grossly negligent in the discharge of the Participant’s duties
and responsibilities; or (e) has violated in any material respect any of the
Company’s established employment policies in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and Employee has hereunto set his or her
hand.

 

 

THE COMPANY”

 

“THE EMPLOYEE”

 

 

 

Power One, Inc.

 

Accepted By:

 

 

 

 

 

 

 

 

 

 

 

Date Accepted On:

 

By: Tina D. McKnight

 

 

 

Title: Secretary & General Counsel

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------
